Citation Nr: 1520203	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-40 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen service connection for a bilateral hearing loss disorder.  

2.  Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In May 2007 decision, the RO denied service connection for bilateral hearing loss, finding insufficient evidence of a nexus between current hearing loss and any incident of service.  The Veteran did not file a timely appeal to this decision and it became final.  

2.  Evidence received since the May 2007 rating decision contains evidence not previously considered that has a tendency to suggest a nexus between service and a current diagnosis of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the May 2007 rating decision is new and material and the claim of entitlement to service connection for a bilateral hearing loss disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the RO denied service connection for bilateral hearing loss in May 2007.  The Veteran did not file a timely notice of disagreement; thus, the May 2007 denial became final.  Since the prior final denial in May 2007, recent evidentiary submissions have included an October 2009 opinion where the audiologist "assumed" that the Veteran's hearing loss was due to in-service noise.  

Having reviewed the evidentiary submissions since May 2007, the Board finds that new and material evidence to reopen service connection for a bilateral hearing loss disorder has been received.  The October 2009 statement both contains a current diagnosis of bilateral hearing loss, and suggests this disorder may be related to service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this statement suggests the Veteran's hearing loss is related to service.  Therefore, the claim is reopened.

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a bilateral hearing loss disorder is granted.  The appeal is allowed to this extent only.


REMAND

While the private audiologist's opinion is sufficient to reopen the claim, it is not sufficient to grant the benefit.  The Veteran has alleged that his service as a crewmember in a rocket artillery unit resulted in his current bilateral hearing loss.  The private audiologist "assumed" that the Veteran's hearing loss was related to in-service noise exposure, an opinion is needed to determine whether hearing loss was "as likely as not" due to service.  Therefore, an examination is needed.

Further, the examiner is asked to clarify post-service noise exposure.  At the May 2007 VA examination, the Veteran acknowledge a 15-20 year history of protected noise exposure at a manufacturing plant but at the October 2007 private evaluation, he denied any noise and indicated that he worked in an area away from noise.  Thus, an examination and opinion is required to address these questions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination in order to determine the current nature and etiology of any current hearing loss disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  

The VA examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in service or is otherwise related to his active service from May 1964 to May 1966, to include noise exposure as a crew member in a rocket artillery unit.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


